Citation Nr: 1738144	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from January 1976 to September 1976.

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in October 2015 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record suggests there are outstanding VA treatment records, notably those associated with reported inpatient treatment at the Palo Alto VA Medical Center (VAMC) in June 1980.  Although these records were requested in June 1980, it is unclear whether there was a response from the VAMC.  In light of the ambiguity, the Board finds the records should again be requested.  

The claim of entitlement to a TDIU is inextricably intertwined with the issue of service connection.  Thus, the TDIU claim is held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding VA records, notably the records associated with the reported inpatient treatment at the Palo Alto VAMC in June 1980.  

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




